UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 Commission file number: 0-12809 AMERICAN RESOURCE TECHNOLOGIES, INC. (Formerly Golden Chief Resources, Inc.) (Name of small business issuer in its charter) State of Kansas 48-0846635 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification #) 2351 W. Northwest Highway, Suite 1203, Dallas, Texas 75220 (Address of principal executive offices) (Zip code) Issuer's telephone number: (214) 705-3781 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X]Yes‪ []No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act)[] Yes[X] No There were 63,541,273 shares of common stock, No Par Value, outstanding as of September 30, 2010. American Resource Technologies, Inc. Balance Sheets (Unaudited) June 30 September 30 A S S E T S Current assets: Cash $ $ Total current assets Property & equipment Producing oil & gas properties, net of accumulated depletion of $34,681 and $24,458 respectively Furniture & fixtures, net of accumulated depreciation of $10,000 and $7,750 respectively Other assets Unproved oil & gas properties (Note 4) - Consulting receivables, related parties, net of $1,500,000reserve for collectibility (Note 5) - - Accounts Receivable Related Party, net of $46,500 reserve for collectibility(Note 6) - - Investment in ThorGeoTrack - Investment in Ameribras Total Total assets $ $ L I A B I L I T I E SandS T O C K H O L D E R S'E Q U I T Y Current liabilities Accounts payable $ $ Advances from related party Notes payable-current net of debt discount of $37,000 (Note 6) - Total current liabilities Long-term liabilities Long-term notes payable Total long-term liabilities Stockholders' equity Common stock, no par value, authorized 500,000,000 shares;23,348,559 and 15,598,559 issued and outstanding, respectively - - Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the financial statements. 2 American Resource Technologies, Inc. Statements of Operations For Three and Nine Months Ended June 30, 2009 and 2008 (Unaudited) Three Months Ended June 30 Nine Months Ended June 30 Revenue Oil and gas $ Cost of Revenues Lease operating expenses Depletion Total cost of revenues Interest expense - - Amortization of note discount (Note 6) - - Stock based compensation - - - Shares issued for consulting - - Asset impairment (Note 4) - - - Bad Debt Expense (Note 6) - - General & administrative Expense Total operating expenses Non-operating revenue, related party (Note 5) - - Reserve for potentially uncollectible revenue ) - ) - Net Loss $ ) $ ) $ ) $ ) Loss per share $ $ $ ) $ ) Weighted Average Shares Outstanding The accompanying notes are an integral part of the financial statements. 3 American Resource Technologies, Inc. Statement of Changes in Stockholders' Equity For the Nine Months Ended June 30, 2009 (Unaudited) Common Stock Additional Total Shares Paid in Accumulated Stockholders' No par value Capital Deficit Equity Balances September 30, 2008 $ $ ) $ Shares issued for: Cash Services Compensation - Net loss ) ) December 31, 2008 ) Shares issued for investment Net Loss ) ) Balances March 31, 2009 $ $ ) $ Shares issued for investment Shares issued for services Net Loss $ ) $ ) Balances June 30, 2009 $ $ ) $ The accompanying notes are an integral part of the financial statements. 4 American Resource Technologies, Inc. Statements of Cash Flows For the Nine Months Ended June 30, 2009 & 2008 (Unaudited) Cash Flows from Operating Activities: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depletion Depreciation Bad debt expense - Stock Issued for Services Stock Issued for Compensation - Impairment of unproved oil & gas properties - Amortized discount on notes payable (Note 6) Change in assets and liabilities: Increase(Decrease) in: Accounts Payable Accounts Receivable, Related Party ) Net Cash Used inOperating Activities ) ) Cash Flows from Investing Activities Increase in fixed assets ) - Advances from related parties Net Cash (Used in) Provided by Investing Activities ) Cash Flows from Financing Activities: Notes payable - Current Long-term debt - Proceeds of stock sales Net Cash Provided by Financing Activities Net Decrease in Cash ) ) Cash -Beginning of period Cash -End of period $ $ Supplementary Disclosure: Cash Paid for Interest $ $ Supplementary Non-cash investing activities: Stock issued for Investment in Ameribras $ - Stock issued for Investment in ThorGeoTrack $ - The accompanying notes are an integral part of the financial statements. 5 American Resource Technologies, Inc. Notes to Financial Statements NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited financial statements of American Resource Technologies, Inc. (the Company) have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial statements and with the instructions to Form 10-Q for the three and nine month periods ended June 30, 2009 and 2008 and reflect, in the opinion of management, all adjustments, which are of a normal and recurring nature, necessary for a fair presentation of the results for such periods. The foregoing financial statements do not include all information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. However, except as disclosed herein, there has been no material change in the information disclosed in the notes to financial statements for the year ended September 30, 2008 included in American Resource Technologies’ Annual Report on Form 10-K filed with the Securities and Exchange Commission. The interim unaudited financial statements should be read in conjunction with the annual financial statements and accompanying notes. Operating results for the three and nine months ended June 30, 2009 are not necessarily indicative of the results that may be expected for the year ending September 30, 2009. NOTE 2 – ACCOUNTING POLICIES Property and equipment are carried at cost.Depreciation of property and equipment is provided using the straight-line method at rates based on the following estimated useful lives: Estimated Classification Useful Life Furniture and fixtures 10 Years Computer equipment 5 Years The cost of asset additions and improvements that extend the useful lives of property and equipment are capitalized. Routine maintenance and repair items are charged to current operations. The original cost and accumulated depreciation of asset dispositions are removed from the accounts and any gain or loss is reflected in the statement of operations in the period of disposition. NOTE 3 – COMMON STOCK During the three months ended June 30, 2009 the Company issued 500,000 shares for consulting services valued at $11,000 and 250,000 shares valued at $5,500 for a 12.5% interest in ThorGeoTrack. During the three months ended March 31, 2009 the Company authorized the issuance of 500,000 sharesvalued at $40,000 as payment for a 12.5% interest in Ameribras Energy. The shares were not issued until August of 2009. During the three months ended December 31, 2008, the Company issued 250,000 shares of common stock for cash of $10,000.An additional 1,750,000 shares were issued for services valued at $70,000, and 4,500,000 shares were issued as compensation valued at $180,000. NOTE 4 – ASSET IMPAIRMENT The Company has adopted Statement of Financial Accounting Standards (SFAS) No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets” and periodically evaluates, using independent appraisals and projected undiscounted cash flows, the carrying value of its long-lived assets and proved oil and gas properties whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. In addition, long-lived assets to be disposed of are reported at the lower of carrying value or fair value less cost to sell. Fair values used for impairment identification are based on discounted cash flow amounts determined by the reserve reports. 6 During the quarter ended March 31, 2009, the Company determined that the Noll lease shown on the balance sheet as “Unproved oil and gas properties” was a non-producing asset and was 100% impaired. NOTE 5 – INVESTMENT AND CONSULTING AGREEMENTS On October 7, 2009, the Company entered into consulting agreements with SkyberCorp do BrasilTelematica LTDA, dba Ameribras Energy and Brazil Asset Management Projectos Limitada to provide management and consulting services effective January 1, 2009.Payments of $450,000 and $300,000 per quarter are due in a balloon payment on or before January 1, 2011 or in quarterly installments when adequate funding is available.The revenue has been accrued as non operating income in the accompanying financial statements; however, a 100 % reserve has been established due to the potential uncollectibilty of this revenue. In March of 2009, the Company authorized the issuance of 500,000 shares of common stock valued at $40,000 to purchase a 12.5% interest in Ameribras Energy.The ownership has been recognized in these financial statements as of the effective date of the consulting contract and the subsequent issuance of the common stock.The common stock utilized for purchase of the 12.5% interest in Ameribras Energy was not issued until August of 2009 as the Company and Ameribras Energy were negotiating the final details of the consulting contract and did not have a final agreement until August. In June of 2009, the Company issued 250,000 shares of common stock valued at $5,500 to purchase a 12.5% interest in ThorGeoTrack.ThorGeoTrack and Ameribras Energy are both owned and managed by Jim Rowton.Jim Rowton is also a stockholder of the Company. NOTE 6 – DISCOUNTED NOTES PAYABLE During the quarter ended June 30, 2009, the Company issued two notes payable for $40,000 and $50,000 for a total value of $90,000.The $40,000 discount will be amortized of the life of the notesEach note included the option to acquire 500,000 shares of the Company’s common stock at $0.10 per share. The fair value of these options granted, estimated on the date of grant, was $0, using the Black-Scholes option-pricing model with the following assumptions: Expected option life (years) Expected volatility 75.00% Risk-free interest rate 0.50% Dividend yield 0.00% At the maturity date of each note and subsequent to the date of these financial statements, the Company negotiated the settlement and repayment of each note for 500,000 shares of the Company’s common stock (Note 7). The Company advanced the majority of the proceeds of these notes to Ameribras Energy.Since the Company owns 12.5% of Ameribras, the transaction has been accounted for as an account receivable related party.Due to the uncertainty of collection of these advances a reserve for collectibility has been established for the related party accounts receivable. NOTE 7 – SUBSEQUENT EVENTS In July of 2009 the Company issued 750,000 shares to Brasil Asset Management for a 12.5% interest; and an additional 750,000 shares to AmeriBras (Formerly Skypercorp do Brasil)for consulting fees.Each of these issuances were valued at $52,500. 7 In August of 2009 the Company issued971,469 shares to Sabine Operating Services in payment of $68,003 in payables to Sabine.The Company also issued 500,000 shares to AmeriBras valued at $40,000 increasing the Company’s interest to 25 % in that company.The Company issued 250,000 shares to Hilton Research, Inc. valued at $20,000 for consulting services.The Company also issued 1,500,000 shares valued at $75,000 to the EPC Partnership and the Cope Living Trust for acquisition of an additional 70 % working interest in the Ownbey Nueces wells. In September of 2009 the Company issued 16,667 shares to an investor for $1,000 cash. In October of 2009 the Company issued 250,000 shares to Scott Duperow valued at $15,000 for consulting services. In October of 2009 the Company entered into an agreement with an investor agreeing to pay $30,000 in one year in return for the investment of $10,000.The investor received a one year option to acquire 500,000 shares of the Company’s common stock for a payment of $0.10 per share. On October 7, 2009 the Company entered into a management and consulting agreement with SkyberCorp do Brasil to provide management and consulting services for a period of twenty four months.Compensation to the Company is set at $450,000 per calendar quarter beginning January 1, 2009, payable on January 1, 2011, unless paid earlier. On October 23, 2009 the Company entered into a management and consulting agreement with Brasil Asset Management Projectos Limitada to provide management and consulting services for a period of twenty four months.Compensation to the Company is set at $300,000 per calendar quarter beginning January 1, 2009, payable on January 1, 2011, unless paid earlier. In November of 2009 the Company authorized 12,500 shares valued at $1,000 for payment of interest on long term debt. The shares were issued in April of 2010. In November of 2009 the Company entered into an agreement with an investor agreeing to pay $128,000 in one year in return for the investment of $47,500.The investor received a one year option to acquire 1,000,000 shares of the Company’s common stock for a payment of $0.10 per share. In December of 2009 the Company issued 200,000 shares valued at $14,000 to Princeton Research of Nevada for consulting services. In December of 2009 the Company entered into an agreement with an investor agreeing to pay $134,000 in one year in return for the investment of $47,500.The investor received a one year option to acquire 625,000 shares of the Company’s common stock for a payment of $0.10 per share. In January of 2010 the Company issued 750,000 shares valued at $37,500 to Brasil Asset Management increasing the Company’s interest in that company to 25%.The Company issued 500,000 shares to Robert Guzman for cash of $15,000.The Company issued 500,000 shares to Pat Wilson valued at $17,500 for consulting services.The Company issued 31,250 shares valued at $2,500 for payment of interest on long term debt. In January of 2010 the Company entered into an agreement with an investor agreeing to pay $50,000 in one year in return for the investment of $20,000.The investor received a one year option to acquire 500,000 shares of the Company’s common stock for a payment of $0.10 per share. On January 1, 2010 the Company entered into a contract for revenue with Brazil Asset Management, Inc. calling for the Company to assist Brazil Asset Management, Inc. in obtaining Brazilian tax credits.The contract calls for a payment to the Company of $1,000,000 on or before January 30, 2011. 8 In February of 2010 the Company issued 200,000 shares valued at $6,000 to Robert Guzman for consulting services and 66,667 shares to Mr. Guzman for $2,000 cash.The Company issued 200,000 shares valued at $8,182.20 to Scott Duperow for consulting services.The Company issued 750,000 shares valued at $30,000 to Hugh Fowler for administrative services; 750,000 shares valued at $30,000 to M. H. McIlvain for accounting services; 1,500,000 shares valued at $60,000 to B. Fred Oden, III for management services; and 1,000,000 shares valued at $40,000 to MJM Ventures LTD and CD Capital Group for consulting services. In February of 2010 the Company entered into an agreement with an investor agreeing to pay $125,000 in one year in return for the investment of $52,000.The investor received a one year option to acquire 1,583,334 shares of the Company’s common stock for a payment of $0.10 per share. In March of 2010 the Company entered into an agreement with an investor agreeing to pay $40,000 in one year in return for the investment of $15,000.The investor received a one year option to acquire 400,000 shares of the Company’s common stock for a payment of $0.10 per share. In April of 2010 the Company issued 100,000 shares to an investor for $3,000 cash.The Company issued 75,000 shares valued at $3,150 to Scott Duperow for consulting services.The Company issued 450,000 shares valued at $22,250 to 4 individuals and 3 companies for an additional 17.5% working interest in the Ownbey lease. In May of 2010 the Company issued 596,667 shares to investors for $26,500 cash.As noted above the Company issued 500,000 shares to satisfy $50,000 in long term debt.The Company issued 10,000,000 shares valued at $400,000 to B. Fred Oden, III for management services; 7,500,000 shares valued at $300,000 to Pat Wilson for consulting services: 5,000,000 shares valued at $200,000 to Eric Oden for field services: 1,250,000 valued at $50,000 to M. H. McIlvain for accounting and management services; and 1,250,000 shares valued at $50,000 to Hugh Fowler for administrative services. In May of 2010 the Company entered into an agreement with an investor agreeing to pay $25,000 in one year in return for the investment of $10,000.The investor received a one year option to acquire 250,000 shares of the Company’s common stock for a payment of $0.10 per share. In June of 2010 the Company issued 220,000 shares to investors for cash of $11,000.The Company issued 187,500 shares valued at $4,000 as an offset to a payable to Sabine Operating Services.The Company issued 500,000 shares to satisfy $40,000 in long term debt.The Company issued 350,000 shares valued at $63,000 to Richard Severson for consulting services. In June of 2010 the Company entered into an agreement with an investor agreeing to pay $62,500 in one year in return for the investment of $25,000.The investor received a one year option to acquire 625,000 shares of the Company’s common stock for a payment of $0.10 per share. In July of 2010 the Company authorized the issuance of 52,500 shares valued at $2,100 to Striker One Resources as an offset to a payable owed to Striker.As of the date of these financials, these shares have not been issued. The Company issued 100,000 shares valued at $14,000 to Bill Addison for the acquisition of Innovative Weaponry, Inc. In July of 2010 the Company entered into an agreement with an investor agreeing to pay $25,000 in one year in return for the investment of $10,000.The investor received a one year option to acquire 700,000 shares of the Company’s common stock for a payment of $0.10 per share. 9 In August of 2010 the Company entered into an agreement with an investor agreeing to pay $60,000 in one year in return for the investment of $20,000.The investor received a one year option to acquire 600,000 shares of the Company’s common stock for a payment of $0.10 per share.Also in August the Company entered into an agreement with an investor agreeing to pay $23,750 in one year in return for the investment of $11,660.In August of 2010 the Company issued 40,000 shares in exchange for $2,160 from an investor. On September 1, 2010 the Company issued 125,000 common shares to Thor Geo Trak for an additional 12.5 % interest in that company, bring the Company’s total interest to 25%. In September of 2010 the Company entered into an agreement with an investor agreeing to pay $120,000 in one year in return for the investment of $40,000.The investor received a one year option to acquire 1,200,000 shares of the Company’s common stock for a payment of $0.10 per share. The following table illustrates the foregoing common stock transactions since the date of these financial statements: Category Shares Options Warrants Cash Debt Issuance Debt Settlement Interest Payment Services Investments Ownbey Lease Acquisitions Compensation Total NOTE 8 - STOCK OPTIONS The following table lists the options outstanding at June 30, 2009. Grantee Date of Grant Exp. Date Price # Shares Pinnacle Consulting Group, Inc. 8/10/2007 1/10/2012 $ Pinnacle Consulting Group, Inc. 8/10/2007 1/10/2012 $ John R. Pratt 5/13/2009 5/12/2010 $ Robert Guzman 6/15/2009 6/14/2010 $ Total options outstanding at 06/30/2009 The Pinnacle Consulting Group outstanding options were purchased by the holders as part of their purchase of restricted common shares on or about the issue date of the options.The Pratt and Guzman options were issued as a part of the discounted notes payable on or about the issue date of the options (Note 6).All of the above options expired unexercised subsequent to June 30, 2009. 10 Item 2:Management's Discussion and Analysis of Financial Condition and Results of Operations. General: During the current quarter the Company continued operation of the Lindley and Ownbey leases and visited with several possible sources of capital to implement the gas re-injection program on the Ownbey lease. During the previous quarter the Noll lease (Unproved oil & gas properties) was allowed to expire and was transferred to Red Clay Energy.There was no cost to plug and abandon the well and since no consideration was received, the lease was written off as impaired. Capital Resources: During the current quarter, our capital resources were extremely limited.Our prospects will depend entirely on the Company’s ability to secure future financing and develop additional producing oil & gas properties. Assets as of June 30, 2009 amounted to $307,303, consisting primarily of the producing oil & gas leases. Results of Operations: During the three months ended June 30, 2009, oil & gas production revenues amounted to $1,219, compared to $8,336 in same quarter ofthe prior year. Lease operating expenses and depletion for the three months ended June 30, 2009 amounted to $2,970 resulting in a loss on oil & gas operations of $1,751 for the quarter and a loss of $12,403 for the nine months ended June 30, 2009. Operating expenses amounted to $62,741 for the three months ended June 30, 2009.Our net loss for the three months ended June 30, 2009 amounted to $64,492, an increase of $1,832 over the comparable quarter of the prior year and resulting in a loss from operations of $394,684 for the nine month period ended June 30, 2009.The increase in operating expense resulted from increased consulting fees and compensation expense. Our net loss from operations for the nine-month period ended June 30, 2008 amounted to $291,368 Liquidity The Company used cash in its operating activities in the amount of $61,236, a decrease of $77,254 over the comparable period of the prior year.The decrease primarily resulted from the Company paying consulting fees and compensation expense with common stock. Subsequent Events: In July of 2009 the Company issued 750,000 shares to Brasil Asset Management for a 12.5% interest; and an additional 750,000 shares to AmeriBras (Formerly Skypercorp do Brasil)for consulting fees.Each of these issuances were valued at $52,500. In August of 2009 the Company issued971,469 shares to Sabine Operating Services in payment of $68,003 in payables to Sabine.The Company also issued 500,000 shares to AmeriBras valued at $40,000 increasing the Company’s interest to 25 % in that company.The Company issued 250,000 shares to Hilton Research, Inc. valued at $20,000 for consulting services.The Company also issued 1,500,000 shares valued at $75,000 to the EPC Partnership and the Cope Living Trust for acquisition of an additional 70 % working interest in the Ownbey Nueces wells. In September of 2009 the Company issued 16,667 shares to an investor for $1,000 cash. In October of 2009 the Company issued 250,000 shares to Scott Duperow valued at $15,000 for consulting services. 11 In October of 2009 the Company entered into an agreement with an investor agreeing to pay $30,000 in one year in return for the investment of $10,000.The investor received a one year option to acquire 500,000 shares of the Company’s common stock for a payment of $0.10 per share. On October 7, 2009 the Company entered into a management and consulting agreement with SkyberCorp do Brasil to provide management and consulting services for a period of twenty four months.Compensation to the Company is set at $450,000 per calendar quarter beginning January 1, 2009, payable on January 1, 2011, unless paid earlier. On October 23, 2009 the Company entered into a management and consulting agreement with Brasil Asset Management Projectos Limitada to provide management and consulting services for a period of twenty four months.Compensation to the Company is set at $300,000 per calendar quarter beginning January 1, 2009, payable on January 1, 2011, unless paid earlier. In November of 2009 the Company authorized 12,500shares valued at $1,000 for payment of interest on long term debt. The shares were issued in April of 2010. In November of 2009 the Company entered into an agreement with an investor agreeing to pay $128,000 in one year in return for the investment of $47,500.The investor received a one year option to acquire 1,000,000 shares of the Company’s common stock for a payment of $0.10 per share. In December of 2009 the Company issued 200,000 shares valued at $14,000 to Princeton Research of Nevada for consulting services. In December of 2009 the Company entered into an agreement with an investor agreeing to pay $134,000 in one year in return for the investment of $47,500.The investor received a one year option to acquire 625,000 shares of the Company’s common stock for a payment of $0.10 per share. In January of 2010 the Company issued 750,000 shares valued at $37,500 to Brasil Asset Management increasing the Company’s interest in that company to 25%.The Company issued 500,000 shares to Robert Guzman for cash of $15,000.The Company issued 500,000 shares to Pat Wilson valued at $17,500 for consulting services.The Company issued 31,250 shares valued at $2,500 for payment of interest on long term debt. In January of 2010 the Company entered into an agreement with an investor agreeing to pay $50,000 in one year in return for the investment of $20,000.The investor received a one year option to acquire 500,000 shares of the Company’s common stock for a payment of $0.10 per share. On January 1, 2010 the Company entered into a contract for revenue with Brazil Asset Management, Inc. calling for the Company to assist Brazil Asset Management, Inc. in obtaining Brazilian tax credits.The contract calls for a payment to the Company of $1,000,000 on or before January 30, 2011. In February of 2010 the Company issued 200,000 shares valued at $6,000 to Robert Guzman for consulting services and 66,667 shares to Mr. Guzman for $2,000 cash.The Company issued 200,000 shares valued at $8,182.20 to Scott Duperow for consulting services.The Company issued 750,000 shares valued at $30,000 to Hugh Fowler for administrative services; 750,000 shares valued at $30,000 to M. H. McIlvain for accounting services; 1,500,000 shares valued at $60,000 to B. Fred Oden, III for management services; and 1,000,000 shares valued at $40,000 to MJM Ventures LTD and CD Capital Group for consulting services. In February of 2010 the Company entered into an agreement with an investor agreeing to pay $125,000 in one year in return for the investment of $52,000.The investor received a one year option to acquire 1,583,334 shares of the Company’s common stock for a payment of $0.10 per share. 12 In March of 2010 the Company entered into an agreement with an investor agreeing to pay $40,000 in one year in return for the investment of $15,000.The investor received a one year option to acquire 400,000 shares of the Company’s common stock for a payment of $0.10 per share. In April of 2010 the Company issued 100,000 shares to an investor for $3,000 cash.The Company issued 75,000 shares valued at $3,150 to Scott Duperow for consulting services.The Company issued 450,000 shares valued at $22,250 to 4 individuals and 3 companies for an additional 17.5% working interest in the Ownbey lease. In May of 2010 the Company issued 596,667 shares to investors for $26,500 cash.As noted above the Company issued 500,000 shares to satisfy $50,000 in long term debt.The Company issued 10,000,000 shares valued at $400,000 to B. Fred Oden, III for management services; 7,500,000 shares valued at $300,000 to Pat Wilson for consulting services: 5,000,000 shares valued at $200,000 to Eric Oden for field services: 1,250,000 valued at $50,000 to M. H. McIlvain for accounting and management services; and 1,250,000 shares valued at $50,000 to Hugh Fowler for administrative services. In May of 2010 the Company entered into an agreement with an investor agreeing to pay $25,000 in one year in return for the investment of $10,000.The investor received a one year option to acquire 250,000 shares of the Company’s common stock for a payment of $0.10 per share. In June of 2010 the Company issued 220,000 shares to investors for cash of $11,000.The Company issued 187,500 shares valued at $4,000 as an offset to a payable to Sabine Operating Services.The Company issued 500,000 shares to satisfy $40,000 in long term debt.The Company issued 350,000 shares valued at $63,000 to Richard Severson for consulting services. In June of 2010 the Company entered into an agreement with an investor agreeing to pay $62,500 in one year in return for the investment of $25,000.The investor received a one year option to acquire 625,000 shares of the Company’s common stock for a payment of $0.10 per share. In July of 2010 the Company authorized the issuance of 52,500 shares valued at $2,100 to Striker One Resources as an offset to a payable owed to Striker.As of the date of these financials, these shares have not been issued. The Company issued 100,000 shares valued at $14,000 to Bill Addison for the acquisition of Innovative Weaponry, Inc. In July of 2010 the Company entered into an agreement with an investor agreeing to pay $25,000 in one year in return for the investment of $10,000.The investor received a one year option to acquire 700,000 shares of the Company’s common stock for a payment of $0.10 per share. In August of 2010 the Company entered into an agreement with an investor agreeing to pay $60,000 in one year in return for the investment of $20,000.The investor received a one year option to acquire 600,000 shares of the Company’s common stock for a payment of $0.10 per share.Also in August the Company entered into an agreement with an investor agreeing to pay $23,750 in one year in return for the investment of $11,660.In August of 2010 the Company issued 40,000 shares in exchange for $2,160 from an investor. On September 1, 2010 the Company issued 125,000 common shares to Thor Geo Trak for an additional 12.5 % interest in that company, bring the Company’s total interest to 25%. In September of 2010 the Company entered into an agreement with an investor agreeing to pay $120,000 in one year in return for the investment of $40,000.The investor received a one year option to acquire 1,200,000 shares of the Company’s common stock for a payment of $0.10 per share. The following table illustrates the foregoing common stock transactions since the date of these financial statements: 13 Category Shares Options Warrants Cash Debt Issuance Debt Settlement Interest Payment Services Investments Ownbey Lease Acquisitions Compensation Total Disclosure Regarding Forward-Looking Statements: Where this Form 10-Q includes "forward-looking" statements within the meaning of Section 27A of the Securities Act, we desire to take advantage of the "safe harbor" provisions thereof. Therefore, we are including this statement for the express purpose of availing ourselves of the protections of such safe harbor provisions with respect to all of such forward-looking statements. The forward-looking statements in this Form 10-Q reflect our current views with respect to future events and financial performance. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ from those anticipated. In this Form 10-Q, the words "anticipates," "believes, "expects," "intends," "future" and similar expressions identify forward-looking statements. We undertake no obligation to publicly revise these forward-looking statements to reflect events or circumstances that may arise after the date hereof. All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by this section. PART II.OTHER INFORMATION Item 2.Changes in Securities None ITEM 3.CONTROLS AND PROCEDURES. a)Evaluation of Disclosure Controls and Procedures. As of June 30, 2009, the Company’s management carried out an evaluation, under the supervision of the Company’s Chief Executive Officer and Chief Financial Officer of the effectiveness of the design and operation of the Company’s system of disclosure controls and procedures pursuant to the Securities and Exchange Act, Rule 13a-15(e) and 15d-15(e) under the Exchange Act). Based upon that evaluation, the Chief Executive Officer and Chief Financial Officer concluded that the Company’s disclosure controls and procedures were not effective, as of the date of their evaluation, for the purposes of recording, processing, summarizing and timely reporting material information required to be disclosed in reports filed by the Company under the Securities Exchange Act of 1934.During fiscal year ended September 30, 2008 our auditors proposed material adjustments related to the issuance of stock for services, among others, which have been recorded by the Company.The Company is working to improve our accounting expertise to eliminate such adjustments in the future. b)Changes in internal controls. There were no changes in internal controls over financial reporting, known to the Chief Executive Officer or Chief Financial Officer that occurred during the period covered by this report that has materially affected, or is likely to materially effect, the Company’s internal control over financial reporting. 14 Item 4.Submission of Matters to a Vote of Securities Holders No matters have been submitted to a vote of the securities holders during the current quarter. Item 6.Exhibits and Reports on Form 8-K There were no filings on Form 8-K during the current quarter. 15 SIGNATURES In accordance with Section 13 or 15 (d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN RESOURCE TECHNOLOGIES, INC. Date:November 19, 2010 /s/B. FRED ODEN, III By:B. Fred Oden, III, President and Chief Financial Officer 16
